                                      UNITED STATES DISTRICT COURT
                                      EASTERN DISTRICT OF ARKANSAS
                                           WESTERN DIVISION

MARCEL DEJOHN TATE                                                                                  PLAINTIFF

V.                                       No. 4:18CV00840-BRW-JTR

DOC HOLLADAY, Sheriff, et al.                                                                   DEFENDANTS

                                                    ORDER

        I have reviewed the Recommendation submitted by United States Magistrate Judge J.

Thomas Ray. No objections were filed. After careful review, I approve and adopt the

Recommendation.

        Plaintiff may proceed with his inadequate medical care claims against McJunkis and Faughn,

in their individual capacities. The Clerk is directed to prepare a summons for McJunkis and Faughn

at the Pulaski County Regional Detention Facility. The United States Marshal is directed to serve the

Complaint and Amended Complaint,4 and this Order, on them without prepayment of fees and costs

or security therefor.5

        Tate’s official-capacity claims against McJunkis and Faughn are dismissed without prejudice.

Holladay and Sylvester are dismissed without prejudice as defendants in this action. The Pulaski

County Regional Detention Facility is dismissed with prejudice as a defendant in this action. I certify

that an in forma pauperis appeal of these rulings would not be taken in good faith.6

        IT IS SO ORDERED this 25th day of April, 2019.

                                                                       Billy Roy Wilson_________________
                                                                      UNITED STATES DISTRICT JUDGE


        4
            Doc. Nos. 2 & 5.

        5
          If either of these defendants is no longer a Pulaski County employee, the individual responding to service
must file a sealed statement providing the unserved defendant’s last known private mailing address.
        6
            28 U.S.C. § 1915(a)(3).
